Title: From Abigail Smith Adams to Caroline Amelia Smith De Windt, 28 May 1808
From: Adams, Abigail Smith
To: De Windt, Caroline Amelia Smith



My Dear Caroline:
Quincy, May 28th, 1808.

Your letter of May the 8th, your grandpapa brought home with him from church, on Sunday the 20th; owing to sickness I was not able to go, and am yet confined to my chamber. My fever and cough are both leaving me, and I hope a few days more will give me health sufficient to enjoy the fine season.
I have been reading a novel called the Wild Irish Girl. Why the term wild is given, I know not, unless as a ridicule upon those who imbibe national prejudices, merely from vague report. She is represented as living in an ancient barony with her father, who in the wars had been despoiled of his property, and had retired with his daughter, her old nurse, and Father John, a learned, polite, and liberal minded priest, from whom she received her education. Here she lived, a recluse from the world, but with a lively imagination, a sportive fancy, a devotion to music, which she practised upon her harp, the favourite instrument of her country. She studied, and was perfectly versed in the historic knowledge of her native land; as a resource, she became a botanist, and on a thousand occasions, displayed such a love of nature and its productions, which she describes so artlessly, with such a vivid display of superior powers, that she charms and enchants the reader. She had gathered the first rosebud of the spring, which she had watched with much care, and presented to a young stranger, whom chance had led to the barony, and who had for some months been an inmate there, and who at the request of her father had been her preceptor in drawing. In return she repeated to him a little ode from the French. “Oh beautiful! beautiful!” exclaimed Glorvina, “I thank you for this beautiful ode; the rose was always my idol flower in all its different stages of existence; it speaks a language my heart understands, from its young bud’s first crimson glow, to the last sickly blush of its faded bloom; it is the flower of sentiment in all its sweet transitions; it breathes a moral, and seems to preserve an undecaying soul in that fragrant essence which still survives the bloom and symmetry of the fragile form which every beam too ardent, every gale too chill, injures and destroys.”
Your little darling A. has been sick, and looks like the flower or the bud in its faded form, which I have just been describing; more interesting in decay than bloom—one exciting all the pleasing sensations, the other a softer and tenderer sentiment.
Our friends here are all well. To-morrow will be our general election day; the embargo should not be complained of by the federalists, for it has increased their number ten fold, and will be like to give them such a weight in the councils of the nation, as no other measure of a peaceable kind could have effected.
With the love and affection of the whole family, jointly and severally, I close my letter to my dear Caroline, and am her truly affectionate grandmother,
A.A.